Title: To George Washington from Thomas Jefferson, 14 November 1786
From: Jefferson, Thomas
To: Washington, George



Sir
Paris Nov. 14. 1786

The house of Le Coulteux, which for centuries has been the wealthiest of this place, has it in contemplation to establish a

great company for the fur trade. they propose that partners interested one half in the establishment should be American citizens, born & residing in the U.S. yet if I understood them rightly they expect that that half of the company which resides here should make the greatest part, or perhaps the whole of the advances, while those on our side the water should superintend the details. they had at first thought of Baltimore as the center of their American transactions. I have pointed out to them the advantages of Alexandria for this purpose. they have concluded to take information as to Baltimore, Philadelphia & N. york for a principal deposit, & having no correspondent at Alexandria, have asked me to procure a state of the advantages of that place, as also to get a recommendation of the best merchant there to be adopted as partner & head of the business there. skill, punctuality & integrity are the requisites in such a character. they will decide on their whole information as to the place for their principal factory. being unwilling that Alexandria should lose it’s pretensions, I have undertaken to procure them information as to that place. if they undertake this trade at all, it will be on so great a scale as to decide the current of the Indian trade to the place they adopt. I have no acquaintance at Alexandria or in it’s neighborhood. but believing you would feel an interest in it from the same motives which I do, I venture to ask the favor of you to recommend to me a proper merchant for their purpose, & to engage some well informed person to send me a representation of the advantages of Alexandria as the principal deposit for the fur trade.
   The author of the Political part of the Encyclopedic methodique desired me to examine his article ‘Etats unis.’ I did so. I found it a tissue of errors. for in truth they know nothing about us here. particularly however the article ‘Cincinnati’ was a mere Philippic against that institution: in which it appeared that there was an utter ignorance of facts & motives. I gave him notes on it. he reformed it as he supposed & sent it again to me to revise. in this reformed state Colo. Humphreys saw it. I found it necessary to write that article for him. before I gave it to him I showed it to the Marq. de la fayette who made a correction or two. I then sent it to the author. he used the materials, mixing a great deal of his own with them. in a work which is sure of going down to the latest posterity I thought it material to set facts to rights

as much as possible. the author was well disposed: but could not entirely get the better of his original bias. I send you the Article as ultimately published. if you find any material errors in it & will be so good as to inform me of them, I shall probably have opportunities of setting this author to rights. what has heretofore passed between us on this institution, makes it my duty to mention to you that I have never heard a person in Europe, learned or unlearned, express his thoughts on this institution, who did not consider it as dishonourable & destructive to our governments, and that every writing which has come out since my arrival here, in which it is mentioned, considers it, even as now reformed, as the germ whose development is one day to destroy the fabric we have reared. I did not apprehend this while I had American ideas only. but I confess that what I have seen in Europe has brought me over to that opinion: & that tho’ this day may be at some distance, beyond the reach of our lives perhaps, yet it will certainly come, when, a single fibre left of this institution, will provide an hereditary aristocracy which will change the form of our governments from the best to the worst in the world. to know the mass of evil which flows from this fatal source, a person must be in France, he must see the finest soil, the finest climate, the most compact state, the most benevolent character of people, & every earthly advantage combined, insufficient to prevent this scourge from rendering existence a curse to 24 out of 25 parts of the inhabitants of this country. with us the branches of this institution cover all the states. the Southern ones at this time are aristocratical in their disposition: and that that spirit should grow & extend itself, is within the natural order of things. I do not flatter myself with the immortality of our governments: but I shall think little also of their longevity unless this germ of destruction be taken out. when the society themselves shall weigh the possibility of evil against the impossibility of any good to proceed from this institution, I cannot help hoping they will eradicate it. I know they wish the permanence of our governments as much as any individuals composing them. an interruption here & the departure of the gentlemen by whom I send this obliges me to conclude it, with assurances of the sincere respect & esteem with which I have the honor to be Dear Sir Your most obedt & most humble servt

Th. Jefferson

